Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-21 are allowed, the closest prior art discloses the following:
(a) Kim (US 2018/0199257) discloses a user equipment, node base (Node B) and method for performing a handover in a cellular communication system that supports carrier aggregation, the method comprising:
 the user equipment communicating with a base station (Figs. 4-5, steps 410 and 510; p. [0133]; the UE performs communication with serving Node B);
 receiving a handover initiation packet from the base station (Figs. 4-5, steps 450 and 550; p. [0136]-[0137]; the UE receives a handover command for PCC change between component carriers CCs within the NodeB); and
exchange control information with the base station (p. [0139]).

(b) Sadek et al. (US 10,993,151) discloses an access terminal and method for performing a PCell Swap procedure for switching the PCell of a connected mode access terminal between access’s terminal existing component carriers (Fig. 15, col. 19, lines 40-67).


	Claim 1
A method for operating user equipment, comprising:
communicating with a base station using a first frequency range assigned as a primary cell associated with bandwidth parts switching;
receiving a handover initiation packet from the base station using the first frequency range;
assigning a second frequency range as the primary cell based on a parameter indicated in the handover initiation packet in response to receiving the handover initiation packet;
receiving a control packet from the base station using the second frequency range as the primary cell;
assigning the first frequency range as a secondary cell in response to receiving the control packet from the base station; and
communicating with the base station using the first frequency range as the secondary cell and the second frequency range as the primary cell.

	Claim 11
 User equipment comprising:
a transmitter;
a receiver;
one or more processors communicatively coupled to the transmitter and the receiver; and configured to
operate the receiver to receive a handover initiation packet using a first frequency range as a primary cell from a base station,
adjust the receiver and the transmitter to use a second frequency range as the primary cell,
operate the transmitter to transmit a random access channel packet to the base station using the second frequency range as the primary cell,
adjust the receiver and the transmitter to detach from the first frequency range as the primary cell and reset, in a transport layer, information corresponding to the first frequency range,
operate the receiver to receive a random access response packet using a second frequency range as the primary cell from the base station, and
operate the transmitter to transmit a handover completion notification to the base station in response to receiving the random access response packet using the second frequency range as the primary cell.

Claim 17
User equipment comprising:
a transmitter configured to transmit signals in a first frequency range;
a receiver configured to receive a handover initiation packet using the first frequency range as a primary cell from a base station;
one or more processors communicatively coupled to the transmitter and the receiver, and configured to perform a defined sequence of operations including
adjusting the receiver and the transmitter to detach from the first frequency range as the primary cell and reset, in a transport layer, information corresponding to the first frequency range, 
adjusting the receiver and the transmitter to configure circuitry to use a second frequency range as the primary cell,
operating the receiver to receive a control packet using the second frequency range as the primary cell from the base station, and
adjusting the receiver and the transmitter to use the first frequency range as a secondary cell at least in part by assigning, in the transport layer, the first frequency range as the secondary cell in response to the control packet.

	Claim 21
A user equipment comprising: 
a transmitter; 
a receiver; and 
one or more processors communicatively coupled to the transmitter and the receiver and configured to operate the receiver to receive a handover initiation packet using a first frequency range as a primary cell from a base station, 
adjust the receiver and the transmitter to detach from the first frequency range as the primary cell and reset, in a transport layer, information corresponding to the first frequency range, 
after detachment in the transport layer, adjust the receiver and the transmitter to use a second frequency range as the primary cell, 
operate the transmitter to transmit a handover completion notification to the base station using the second frequency range as the primary cell, operate the receiver to receive a control packet using the second frequency range as the primary cell from the base station, and 
adjust the receiver and the transmitter to use the first frequency range as a secondary cell at least in part by assigning, in the transport layer, the information corresponding to the first frequency range as the secondary cell in response to the control packet.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643